Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 3/14/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEAVER (US 8136967) in view of DAI (US 9915758) and AMITAI (US 10782532). 
Regarding claim 1, WEAVER discloses a lighting fixture (FIG.s 1-8) comprising one or more light sources (110 FIG. 1) and one or more optical elements (101 FIG. 1, see also FIG. 8), wherein the optical elements feature one or more optical faces (140 FIG. 1, 832 FIG. 8) at which light transits between air and the material of the optical elements, and wherein one or more of the optical faces are provided with an antireflective surface (col. 2 line 62-63), and wherein the antireflective surface comprises a film with antireflective characteristics (col. 4 line 43-44, see also col. 6 line 4-7) that is mounted on the optical element.
WEAVER does not explicitly show the antireflective layer (i.e. film) having nanostructures and the mounting being by being adhered to the optical element. 
DAI (FIG.s 1-13) teaches forming antireflective nanostructure on an optical film (the resulting structure from the mold; see E1-En FIG.s 1-13 and col. 7 line 21-24)
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ known tuned nanostructures, such as taught by DIA, on an antireflective surface of the optical element of WEAVER in order to achieve a desired light coupling efficiency at the optical boundary with the antireflective surface.
Regarding the use of an adhesive to connect an optical film to an optical element, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a commonly known method of connection in order to attach to elements together, as evidenced at least by AMITAI element 156 in FIG.s 15a-15c, in accordance to a preferred assembling process and structural integrity optimal for the intended application of the lighting fixture. 
Regarding claim 16, WEAVER discloses a lighting apparatus (FIG.s 1-8) comprising: a light source (401-403 FIG. 4); a transmissive surface (405 FIG. 4); a reflective lens (400 FIG. 4, see reflection at A and B and B'), arranged to receive light from the light source trough the transmissive surface, and reflect the light back towards (the general direction of) the transmissive surface; and an anti-reflective coating (col. 4 line 43-44, see also col. 6 line 4-7) disposed on the transmissive surface, wherein the antireflective surface comprises a film ('layer') with antireflective characteristics that is mounted on to the transmissive surface.
WEAVER does not explicitly show the antireflective layer (i.e. film) having nanostructures and the mounting being by being adhered to the optical element. 
DAI (FIG.s 1-13) teaches forming antireflective nanostructure on an optical film (the resulting structure from the mold; see E1-En FIG.s 1-13 and col. 7 line 21-24)
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ known tuned nanostructures, such as taught by DIA, on an antireflective surface of the optical element of WEAVER in order to achieve a desired light coupling efficiency at the optical boundary with the antireflective surface.
Regarding the use of an adhesive to connect an optical film to an optical element, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a commonly known method of connection in order to attach to elements together, as evidenced at least by AMITAI element 156 in FIG.s 15a-15c, in accordance to a preferred assembling process and structural integrity optimal for the intended application of the lighting fixture. 
Regarding claim 7, WEAVER further discloses the optical element comprises a lightguide (801 FIG. 8) with scattering features (853 FIG. 8) and the antireflective surface (832 FIG. 8) is provided on the input face of the lightguide adjacent to the light source (810 FIG. 8).
Regarding claim 8, WEAVER further discloses the optical element comprises a TIR lens (see internal reflection of 151 in lens 100 FIG. 1, also FIG.s 2-8) and the antireflective surface is provided on at least one of the input face of the lens and the output face (see 140 FIG. 1) of the lens.
Regarding claim 10, WEAEVER further discloses the optical element comprises one or more reflective lenses (see internal reflection of 151 in lens 100 FIG. 1, also FIG.s 2-8) and the antireflective surface is provided on at least one of the input face of the lenses and the output face (see 140 FIG. 1) of the lenses.
Regarding claims 9 and 11-13, absent persuasive evidence that the type of the optical element is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known optical element to use with the antireflective surface, such that the optical element comprises an array of one or more lenses and the antireflective surface is provided on at least one of the input face of the lenses and the output face of the lenses, the optical element comprises a window and the antireflective surface is provided on at least one of the input face of the window and the output face of the window, the optical element comprises a diffuser and the antireflective surface is provided on at least one of the input face of the diffuser and the output face of the diffuser, or the optical element comprises a variable lens and the antireflective surface is provided on at least one of the input face of the lens and the output face of the lens, in accordance to a preferred apparition of the assembly.
Regarding claim 14, WEAVER further discloses the light source comprises one or more light emitting diodes (110 FIG. 1).
Regarding claim 15, WEAEVR further discloses the one or more optical elements further comprise a reflective surface (410 FIG. 4), and the reflective surface is further arranged for receiving light from the optical face (405 FIG. 4) and reflecting such received light back towards (the general direction of) the optical face.
Therefore, absent clear structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that in an arrangement optimal for an intended application of the apparatus, the teachings of WAEVER are capable of being utilized such that the reflective surface is further arranged for receiving light from optical face and reflecting such received light back towards the optical face, in order to achieve a desired direction optical coupling efficiency. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PERD (PERDICES-GONZALEZ et al. US 2017/0310956) in view of DAI and AMITAI.
Regarding claim 17, PERD discloses a lighting apparatus (SFIG.s 1-66) comprising: one or more light sources (¶[0084]); one or more optical elements (110 FIG.s 1-66), arranged to receive light from the one or more light sources, and wherein each the optical elements comprise a pair of facing substrates (see 150 and 170 FIG. 7), each substrate having respective inside and outside faces (physically required), with at least one optically-adjustable material (such as 140 FIG. 7) disposed between the inside faces of the pair of substrates, and further wherein anti-reflective surfaces (¶[0091]) each comprise a film (layer) with antireflective characteristics that is provided on at least one of the outside faces of the pair of substrates.
PERD does not explicitly show the antireflective layer (i.e. film) having nanostructures and the mounting being by being adhered to the optical element. 
DAI (FIG.s 1-13) teaches forming antireflective nanostructure on an optical film (the resulting structure from the mold; see E1-En FIG.s 1-13 and col. 7 line 21-24)
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ known tuned nanostructures, such as taught by DIA, on an antireflective surface of the optical element of PRED in order to achieve a desired light coupling efficiency at the optical boundary with the antireflective surface.
Regarding the use of an adhesive to connect an optical film to an optical element, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a commonly known method of connection in order to attach to elements together, as evidenced at least by AMITAI element 156 in FIG.s 15a-15c, in accordance to a preferred assembling process and structural integrity optimal for the intended application of the lighting fixture. 
Regarding the film being on both outside faces of the pair of substrates, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that, when the lighting apparatus is intended to emit from both sides, one would be motivated to incorporate a film on any outer faces, such that the film is on both of the outside faces of the pair of substrates, in order to improve the light emission efficiency for the intended application of the apparatus. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                         /ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875